DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 55-57 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 55-57 are drawn to a patentably distinct invention of polishing a wafer with a pad having a slurry inlet.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 55-57 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment filed 5-26-22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the addition to [0033] “right” half is new matter, as well as amendment to [0046]. The position of the pad/wafer and the size of the pad and wafer determine the wafer relative to holes.  The ‘right’ half of carrier/wafer is rotating during the method so the ‘right’ half is not always over the holes.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: the recitation of the ‘right half’ of carrier at [0033] and [0046] is unclear. The specification says ‘for example the right side in the figures.’  But this doesn’t define what the right half constitutes.  Does it mean that the holes are only present over half of the wafer?  But this is confusing since when the carrier/wafer rotates, the holes will be over a ‘part’ of the carrier/wafer at any point and with a full rotation the holes will have mapped out a path over the entire carrier/wafer part.  The amendment introduces new matter and does not overcome this rejection.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28,29, 31-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 28,34,36 recite  ‘all openings are located in the center zone’ and ‘not located in an edge zone.’ The specification does not mention this. The specification does not support that all the holes are in center zone and does not define what constitutes the ‘center zone’ or ‘edge zone.’ (cl 28,34). The recitation of the ‘right half’ in many of the claims is undefined as the ‘right’ depends on perspective and orientation and the carrier/wafer is rotating so the ‘right half’ rotates to be left half, top half, bottom half, etc with each revolution.  To describe the location of holes in this manner is unclear as the positions are always changing. Regarding claim 59, there is no disclosure that ‘each of the openings is connected to at least two of the plurality of grooves’ and thus is deemed new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 28,29,31-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 28,29, 31-37 recite  ‘all openings are located in the center zone.’ The specification does not mention this. ). The recitation of the ‘right half’ in many of the claims is undefined as the ‘right’ depends on perspective and orientation and the carrier/wafer is rotating so the ‘right half’ rotates to be left half, top half, bottom half, etc with each revolution.  To describe the location of holes in this manner is unclear as the positions are always changing. Does it mean the openings are only present over half of the carrier?  But this is confusing since when the carrier rotates during the process, the holes will be over a ‘part’ of the carrier at any point and with a full rotation the holes will have mapped out a path over the entire carrier part.  Which ‘half part’ of the carrier are the holes over while the carrier rotates? This is unclear and the claims are indefinite.
The terms ‘center zone’ or ‘edge zone’ are indefinite as the specification does not clearly define how these ‘zones’ are defined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28,31,32,34,35,37, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii-5725420 in view of Tsai-2014/0264839.
 	Torii discloses 28. (previously presented) A method of manufacturing a semiconductor package 15 (wafer for LSI (large-scale integration of devices -col 1, line 12), comprising: and polishing the material layer of wafer 15 using a polishing pad (Figs 1,2), so as to reduce a height of the material layer, wherein the polishing pad comprises a plurality of grooves 311 having a first 3Customer No.: 31561 Application No.: 16/009,226Docket No.: 78100-US-PAwidth and a plurality of openings 211 having a second width different from the first width, wherein there are openings  located in a center zone (Figs 1,2 )of the polishing pad, wherein the second width is greater than the first width (col 4, lines 42-43). The recitation that “all” the holes are in center zone and ‘not located in an edge zone’ is new matter. In addition, a set of holes of Torii are in the center zone and not in an edge zone, as broadly recited. The method of Torii can be used on any known semiconductor package but does not specifically disclose the wafer to have a die placed on a carrier and forming a material layer over the die.  However, Tsai teaches polishing a molding material from a wafer [0021] that can include integrated circuit dies with a molding material layer formed over the dies and carrier [0063] to reduce the height of the material.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the polishing pad of Torii to polish any known semiconductor wafer such as one formed with dies on a carrier with a molding material overlaying the dies and carrier to remove the material for enhanced polishing of a semiconductor wafer.
31. (previously presented) The method of claim 28, wherein the openings are deeper than the grooves (col 4, line 44, 55 and Fig 2).  
32. (previously presented) The method of claim 28, wherein the openings penetrate through the polishing pad (col 4, line 55), while the grooves do not penetrate through the polishing pad (col 4, line 44).  
Similar to claim 28, Torii discloses 34. (previously presented) A method of manufacturing a semiconductor package 15, comprising: polishing the material layer using a polishing pad Figs 1,2, wherein the polishing pad comprises a plurality of grooves 311 and a plurality of openings 211, and the grooves are distributed uniformly while the openings are distributed locally across the polishing pad. The term ‘locally’ does not define distinction over the prior art since these holes 211 can be deemed local, wherein the second width is greater than the first width (col 4, lines 42-43). The recitation that all the holes are in center zone is new matter. In addition, a set of holes of Torii are in the center zone and not in an edge zone, as broadly recited. Regarding forming a material layer over a carrier; and claim 35, wherein the carrier has a die formed thereon, and the material layer covers the die, the method of Torii can be used on any known semiconductor package but does not specifically disclose the wafer to have a die placed on a carrier and forming a material layer over the die.  However, Tsai teaches polishing a molding material from a wafer [0021] that can include integrated circuit dies with a molding material layer formed over the dies and carrier [0063] to reduce the height of the material.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the polishing pad of Torii to polish any known semiconductor wafer such as one formed with dies on a carrier with a molding material overlaying the dies and carrier to remove the material for enhanced polishing of a semiconductor wafer.
	

37. (previously presented) The method of claim 34, wherein the openings are deeper than the grooves (col 4, lines 44,55).


Claims 29, 36, 49-54, 59 ,as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii-5725420 in view of Tsai-2014/0264839, as applied to claims above, and in further view of Kamono-2002/0019198. 
Regarding claim 29, wherein the openings substantially correspond to a half/right part of the carrier during polishing, this terminology is unclear as to what ‘right half’ corresponds to, but depending on where you place the carrier, ‘half of the carrier’ can correspond to openings in the pad.  In addition, to change the position or limit the position of the holes in the pad would have been an obvious design expedient dependent on machining parameters and need for the holes and the location of the holes relative to the pad and workpiece is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.  Also, the carrier is rotating so the ‘right half’ rotates and continually changes position and will not always be over the holes.
Regarding claim 36, Torii is capable of rotating pad off-center from carrier wherein, dependent on wafer size, pad size, and movement a set of openings overlap the carrier/wafer.  The recitation to ‘all the openings’ is new matter. In addition, to change the position or limit the position of the holes in the pad would have been an obvious design expedient dependent on machining parameters and need for the holes and the location of the holes relative to the pad and workpiece is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Claims 49-54 are similarly rejected as claims 28, 34 and their dependents as above.
Regarding claim 59, this limitation is considered new matter, however, Torii, at Fig 7, shows a center square area of pad with grooves and openings, wherein the corner holes of the square is connected to at least two grooves.
	Regarding claims 29,36,49, Torii does not show rotating pad and carrier in ‘an off-centered manner’ or using a polishing pad with a radius smaller than diameter of carrier/wafer.  However, Kamono teaches polishing a wafer W with a pad P in an off-centered manner and wherein the radius of the pad P is smaller than the diameter of wafer W/carrier 1. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the method Torii in view of Tsai with a pad having a radius smaller than diameter of wafer/carrier and rotate in an off-centered manner, as taught by Kamono, so that the wafer/carrier does not have to oscillate over the pad diameter in order to use all the pad area for polishing. This arrangement would also keep the center set of holes of Torii over only a half of the carrier at any given point in time.

Claims 33, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii and Tsai (CLAIM 33) or over Torii, Tsai and Kamono (claim 58), as applied to claims above, and further in view of Noro-2014/0378035.	Torri does not disclose the openings to have a stepped sidewall or uneven bottom. However, Noro teaches openings/grooves of many shapes including with a stepped sidewall and uneven bottom (Fig 2C).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide any known shape to the openings of Torii in view of Tsai, such as a stepped sidewall and uneven bottom, as taught Noro, in order to efficiently catch and hold slurry or debris while allowing for desired flexibility/rigidity of pad for more uniform polishing.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to polish a wafer with a grooved pad.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Some of the rejections are the same, but regarding the radius/diameter of pad/carrier and off-centered movement, this has been addressed with Kamono reference.
Some of the 112 issues have been resolved, but some new issues arise from the newly amended claims/specification, as detailed above.
On page 8, regarding the new recitation of the ‘right half,’ this is not supported as written.  Yes, the right half in Fig 2 has the holes over it, however, this depends on orientation and perspective. If you looked from the bottom it is the right half, if you looked from the top of the page it is the left half, from the right side of page the front half, from the left side of page, the back half.  In addition, as the carrier rotates that specific ‘half’ at that moment (show in fig 2) rotates and a new ‘half’/section is now over the holes.  Therefore, this is still not accurately claimed or described in the specification.
On pages 10,12, regarding the ‘center zone’ and ‘edge zone’ these are mentioned in the specification but not adequately defined to understand the exact ‘zone’ boundaries. Torri therefore reads on holes in the ‘center hole.’  In addition, a set of holes in Torii can be deemed in the ‘center zone.’ Regarding arguments on pages 11,13 to ‘off-center’, this has been addressed with Kamono.
Regarding the prior art rejection arguments on pages 14-15, the pad radius/carrier diameter and off-center rotation is addressed by Kamono. A set of holes of Torii re located in the middle/center zone and read on the claims.
Claims 55-57 are directed to a distinct invention involving a slurry inlet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
June 10, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723